DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/27/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s Amendments to the Claims have overcome each and every Claim objection, 35 USC 112 rejection, and 35 USC 102 rejection previously set forth in the Final Office Action mailed 02/28/2022. In response to amendments new Claim objections, 35 USC 112 rejections, and 35 USC 103 rejection are presented below.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendments to the claims. However, in response to amendments to the claims new Claim objections are presented below.
Claim 2 is objected to because of the following informalities:  
Claim 2, line 5: “selected form the group consisting of” should be corrected to “selected from the group consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, in response to amendments to the claims new 35 USC 112 rejections are presented below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the detection is performed" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Amendments to claim 1 have removed previous references to “detecting” in line 2.
Claim 5 recites the limitation "the detection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Amendments to claim 1 have removed previous references to “detecting” in line 2.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “by computer,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “by computer” language, “forecast” in the context of this claim encompasses the user manually forecasting a convective atmospheric system.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“forecasting convective atmospheric systems in an atmosphere of a planet” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to an atmosphere of a planet. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“radiance data acquired by means of at least one radiance sensor” and “radar surface data acquired on the surface of the planet by means of at least one radar” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“by a computer” does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “atmosphere of a planet” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “radiance data” and “radar surface data” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element of “computer” is seen as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Jiang (US 20170363774 A1); Mecikalski et al. (US 8818029 B1); Solheim et al. (US 5675081 A); Maschhoff et al. (US 20190154576 A1); Mecikalski (US 10761242 B1); Bobylev et al. (Bobylev, Leonid P., et al. "Arctic polar low detection and monitoring using atmospheric water vapor retrievals from satellite passive microwave data." IEEE transactions on geoscience and remote sensing 49.9 (2011): 3302-3310.); Cintineo et al. (Cintineo, Rebecca M., et al. "Assimilation of synthetic GOES-R ABI infrared brightness temperatures and WSR-88D radar observations in a high-resolution OSSE." Monthly Weather Review 144.9 (2016): 3159-3180.); and Jones et al. (Jones, Thomas A., et al. "Assimilation of satellite infrared radiances and Doppler radar observations during a cool season observing system simulation experiment." Monthly weather review 141.10 (2013): 3273-3299.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “atmosphere of a planet”, “radiance data”, “radar surface data”, and “computer” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 
Claims 2-3, 5-8, and 10 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 1-4 and 10 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.
Claim 9 recites generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobylev et al. (Bobylev, Leonid P., et al. "Arctic polar low detection and monitoring using atmospheric water vapor retrievals from satellite passive microwave data." IEEE transactions on geoscience and remote sensing 49.9 (2011): 3302-3310.) in view of Cintineo et al. (Cintineo, Rebecca M., et al. "Assimilation of synthetic GOES-R ABI infrared brightness temperatures and WSR-88D radar observations in a high-resolution OSSE." Monthly Weather Review 144.9 (2016): 3159-3180.).

Regarding Claim 1. Bobylev teaches:
A meteorology method implemented by a computer for forecasting convective atmospheric systems in an atmosphere of a planet (See Fig. 4; Abstract; and Page 3302, Col. 2: An approach for detecting and tracking polar lows.) according to:
radiance data acquired by means of at least one radiance sensor, wherein the radiance data is representative of a radiance emitted by a surface of the planet and/or of clouds present in the atmosphere (See Fig. 3; Fig. 5; Abstract; and Page 3304, Col. 1-2: Brightness temperature. SSM/I; AMSR-E; MODIS; and AVHRR.), and/or 
radar surface data acquired on the surface of the planet by means of at least one radar, the radar surface data being representative of a state of the surface of the planet (See Fig. 1; Fig. 8; Page 3303, Col. 1; and Page 3304, Col. 1: spaceborne synthetic aperture radar (SAR) and real aperture radar systems have provided the scientific community with high- and medium-resolution images of the ocean surface. Envisat Advanced Synthetic Aperture Radar (ASAR).).
However Bobylev is silent as to the language of:
the method comprising
performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data. 
Nevertheless Cintineo teaches:
performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data (See Fig. 8; Abstract; Page 3163, Col. 1; and Page 3169, Col. 1: Assimilating GOES-R Advanced Baseline Imager (ABI) 6.95-mm brightness temperatures and Weather Surveillance Radar-1988 Doppler (WSR-88D) reflectivity and radial velocity observations in an ensemble data assimilation system. The ability of GOES-R ABI brightness temperatures to improve the analysis and forecast accuracy when assimilated separately or simultaneously with Doppler radar reflectivity. After completing the 2-h assimilation period, a 1-h ensemble forecast was run for each assimilation experiment using the final ensemble analyses obtained at the end of the assimilation period.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev by performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data such as that of Cintineo. Bobylev and Cintineo are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cintineo teaches, “The most accurate analysis and forecast resulted from analyses produced when both GOES-R ABI brightness temperatures and Doppler radar observations were assimilated. Where no or sparse radar observations were available, the satellite observations were able to reproduce the storms and improve the storm environment. At the same time, the radar observations were able to refine the thunderstorm structure where they were available. Thus, these results provide evidence that satellite and radar observations provide complementary information.” (See Page 3176, Col. 2). One of ordinary skill would have been motivated to modify Bobylev, because forecasting using digital assimilation of both radiance data and radar surface data would help to create more accurate forecasts as radiance data and radar surface data are complementary information, as recognized by Cintineo.

Regarding Claim 3. (Currently Amended) Bobylev teaches:
The meteorology method according to claim 1, 
wherein the detection is performed according to wind characteristics on a surface of a geographic zone calculated based on the radar surface data (See Fig. 1; Page 3303, Col. 1; and Page 3304, Col. 1; and Page 3305, Col. 1: High-resolution near-surface wind fields. Envisat Advanced Synthetic Aperture Radar (ASAR).).

Regarding Claim 5. (Currently Amended) Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
wherein the digital forecast of the convective atmospheric system is performed according to meteorological data, oceanographic data, radiance data and/or radar surface data.
Nevertheless Cintineo teaches:
wherein the digital forecast of the convective atmospheric system (See Abstract and Page 3169, Col. 1: Forecasting model. After completing the 2-h assimilation period, a 1-h ensemble forecast was run for each assimilation experiment using the final ensemble analyses obtained at the end of the assimilation period.) is performed according to meteorological data (See Page 3162, Col. 2: Conventional radiosonde and surface observations.), radiance data (See Abstract and Page 3160, Col. 1: GOES-R Advanced Baseline Imager (ABI) 6.95-mm brightness temperatures.) and/or radar surface data (See Abstract and Page 3159, Col. 1: Radar observations.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev wherein the digital forecast of the convective atmospheric system is performed according to meteorological data, radiance data and/or radar surface data such as that of Cintineo. Bobylev and Cintineo are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cintineo teaches, “The most accurate analysis and forecast resulted from analyses produced when both GOES-R ABI brightness temperatures and Doppler radar observations were assimilated. Where no or sparse radar observations were available, the satellite observations were able to reproduce the storms and improve the storm environment. At the same time, the radar observations were able to refine the thunderstorm structure where they were available. Thus, these results provide evidence that satellite and radar observations provide complementary information.” (See Page 3176, Col. 2). One of ordinary skill would have been motivated to modify Bobylev, because forecasting using meteorological data, radiance data and/or radar surface data would help to create more accurate forecasts as radiance data and radar surface data are complementary information, as recognized by Cintineo.

Regarding Claim 6. (Previously Presented) Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
comprising the digital assimilation of meteorological data, oceanographic data, radiance data and/or radar surface data to perform the digital forecast.
Nevertheless Cintineo teaches:
comprising the digital assimilation (See Abstract: Assimilating) of meteorological data (See Page 3163, Col. 1: radiosonde and surface observations created from the NAM analyses are assimilated.), radiance data (See Abstract: assimilating GOES-R Advanced Baseline Imager (ABI) 6.95-mm brightness temperatures.) and/or radar surface data (See Abstract: Weather Surveillance Radar-1988 Doppler (WSR-88D) reflectivity and radial velocity observations in an ensemble data assimilation system.) to perform the digital forecast (See Abstract: Forecast.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev comprising the digital assimilation of meteorological data, radiance data and/or radar surface data to perform the digital forecast such as that of Cintineo. Bobylev and Cintineo are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cintineo teaches, “The most accurate analysis and forecast resulted from analyses produced when both GOES-R ABI brightness temperatures and Doppler radar observations were assimilated. Where no or sparse radar observations were available, the satellite observations were able to reproduce the storms and improve the storm environment. At the same time, the radar observations were able to refine the thunderstorm structure where they were available. Thus, these results provide evidence that satellite and radar observations provide complementary information.” (See Page 3176, Col. 2). One of ordinary skill would have been motivated to modify Bobylev, because assimilating and forecasting using meteorological data, radiance data and/or radar surface data would help to create more accurate forecasts as radiance data and radar surface data are complementary information, as recognized by Cintineo.

Regarding Claim 7. (Previously Presented) Bobylev teaches:
The meteorology method according to claim 1, 
wherein the radar surface data are acquired via at least one synthetic aperture radar (Page 3304, Col. 1: Envisat Advanced Synthetic Aperture Radar (ASAR).).

Regarding Claim 8. (Currently Amended) Bobylev teaches:
The meteorology method according to claim 1, 
wherein the radiance data are provided by at least one radiance sensor on board a satellite (See Abstract: Defense Meteorological Satellite Program satellite … Aqua satellite, and/or 
the radar surface data are provided by at least one radar on board a satellite (See Page 3303, Col. 1: Spaceborne synthetic aperture radar (SAR)).

Regarding Claim 9. (Currently Amended) Bobylev teaches:
A non-transitory computer readable medium having a program stored thereon for executing the computer to perform the meteorology method according to claim 1 (See Page 3304, Col. 2: Computer.).

Regarding Claim 10. (Currently Amended) Bobylev teaches:
An electronic meteorology device (See Page 3304, Col. 2: Computer.) configured to carry out a meteorology method according to claim 1, 
comprising an acquisition module for acquiring radiance data and radar surface data (See Page 3304, Col. 1: Envisat Advanced Synthetic Aperture Radar (ASAR). MODIS… AVHRR … SSM/I … AMSR-E.), 
as well as a detection module configured to detect convective system (See Page 3303, Col. 2 and Page 3304, Col. 1: Developed algorithms are applied for PL detection and tracking. A multisensor detection approach.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobylev et al. in view of Cintineo et al. as applied to claim 1 above, and further in view of Mecikalski (US 10761242 B1).

Regarding Claim 2. (Currently Amended) Bobylev teaches:
The meteorology method according to claim 1, 
Further comprising a preliminary step of detection of the convective atmospheric system jointly according to both the radiance data and the radar surface data (See Page 3304, Col. 1: A multisensor detection approach is accordingly considered, with the strongest emphasis on satellite passive microwave measurement data. This approach uses data from the following instruments: ASAR … MODIS … AVHRR … SSM/I … AMSR-E.), said detection being performed according to a cloud signature of the convective atmospheric system (See Fig. 10; Page 3302, Col. 2; and Page 3303: Cloud signatures. Satellite data can provide a great deal of information about the form and composition of the clouds.),
wherein the cloud signature is selected from the group consisting of a vertical extension of the convective atmospheric system (See Page 3303, Col. 1: then the actual height of the cloud tops can be estimated.) and a horizontal extension of clouds of the convective atmospheric system (See Page 3304, Col. 2: amount of cloud (percentage of cloud cover) .) (Examiner note: the limitation is interpreted as a Markush group, where only one of the listed alternatives is required.).
Bobylev is silent as to the language of:
a variation speed of a vertical extension of clouds, and
the cloud signature is calculated based on the radiance data.
Nevertheless Mecikalski teaches:
a variation speed of a vertical extension of clouds (See Col. 3, line 50 – Col. 4, line 45: Tracks the movement of such cloud objects over multiple samples to determine the speed and direction of the cloud objects.) , and
the cloud signature is calculated based on the radiance data (See Col. 3, line 50 – Col. 4, line 45 and Col. 5, lines 17 - 35: Tracks the movement of such cloud objects over multiple samples to determine the speed and direction of the cloud objects. The weather forecasting logic 50 assumes that the cloud top of the identified cloud is at such altitude. In this regard, cumulus clouds have certain light-based and infrared-based signatures that are unique relative to other types of clouds.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev wherein the cloud signature is calculated based on the radiance data such as that of Mecikalski. Bobylev and Mecikalski are analogous to the instant application, because all of the references are directed to the same field of endeavor. Mecikalski teaches, “In particular, if a cloud is cumulus, it is expected that light reflected and radiance emitted from it will have certain attributes. That is, the values of the visible light channel and the infrared radiance channels are expected to be within certain ranges as defined by the cloud signature data 82.” (See Col. 5, lines 17 - 35). One of ordinary skill would have been motivated to modify Bobylev, because calculating a cloud signature based on radiance data would have helped to identify and track cumulus clouds, as recognized by Mecikalski. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobylev et al. in view of Cintineo et al. as applied to claim 1 above, and further in view of Jiang (U.S. Publication No. 20170363774 A1).

Regarding Claim 4. (Currently Amended) Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
wherein the detection of the convective atmospheric system according to the radiance data and the radar surface data triggers the performance of the digital forecast of the convective atmospheric system.
Nevertheless, Jiang teaches:
wherein the detection of the convective atmospheric system according to the radiance data and the radar surface data (See para[0006] and para[0034]: Radar and satellites. Brightness temperature.) triggers the performance of the digital forecast of the convective atmospheric system (See Fig. 1, Fig. 1A, Fig. 1B, para[0005] – para[0006]: weather nowcasting products are generally based on the tracking and extrapolation of weather features observed by weather radar and satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev wherein the detection of a convective atmospheric system according to radiance data and radar surface data triggers the performance of a digital forecast of the convective atmospheric system such as that of Jiang. Bobylev and Jiang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jiang teaches, “weather nowcasting is able to generate short term weather projections, e.g., for two hours into the future or less, and provide weather projection updates at very high frequencies” (See para[0006]). One of ordinary skill would have been motivated to modify Bobylev, because forecasting a convective atmospheric system based on the detection of a convective atmospheric system would help to provide near future forecasts at a high frequency, as recognized by Jiang.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
Applicant argues that: Thus, the invention is not limited to only mathematical operations and relates to the manipulation of concrete data obtained via at least one radiance sensor and/or via at least one radar to obtain an accurate and reliable forecast of a convective atmospheric system in a real environment.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claim 1 both recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: The Examiner performs the eligibility analysis by stripping out elements that recite the alleged abstract idea from potentially integrating the alleged exception into a practical application. However, according to October 2019 Update on Subject Matter Eligibility Guidance, where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, Applicant respectfully submits that the claims are not directed to an abstract idea.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, at present the amended claim 1 recites the judicial exception “performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data.” Which is see as an abstract idea, because nothing in the claims prevents a user from manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether a claim recites a judicial exception is not whether each and every limitation recited  in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind. Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological  environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). As the amended claim 1 both recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: Indeed, the invention applies to the particular field of weather forecasting, which is a concrete goal in itself. The data sources, namely at least one radiance sensor, and at least one surface radar are also concrete elements. In particular, the method also includes other important steps that allow the mathematical processing to be integrated into a concrete application: claimed steps of acquisition of radiance data and radar data relating to a geographical area, obtained respectively by the radiance sensor and the radar, and of data assimilation allowing to take into account differences between data predicted for a given instant and data observed at this same instant to update and correct the numerical forecast.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claim 1 both recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: The invention is therefore not limited to protecting a mental process as such but is an application limited to determining a convective system and its evolution by crossing radiance data with surface radar data, the radiance data and the surface radar data allow the detection of a convective system and the issuing of a warning but can also serve as initial conditions allowing a reliable numerical forecast to be made by numerical simulation, via a numerical model. The forecast can be made several hours ahead with a high degree of confidence. Accordingly, the claim as a whole amounts to significantly more than an abstract idea and add an inventive concept to the claim.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. It is noted that the features upon which applicant relies (i.e., the issuing of a warning but can also serve as initial conditions allowing a reliable numerical forecast to be made by numerical simulation, via a numerical model) are not recited in the rejected claim(s). At present that amended claim 1 recites the judicial exception “performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data.” In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claim 1 both recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: As amended herein, Claim 1 recites among other things "performing digital forecast of the convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data." Applicant respectfully submits that Bobylev fails to describes the instant feature.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Bobylev also discloses part of the subject matter of Claim 2 relating to the cloud signature of the convective atmospheric system but does not disclose that the detection is performed based on the variation speed of the vertical and/or horizontal cloud extension of the convective atmospheric system computed based on the radiance data.
Applicant’s arguments with respect to the rejection of the amended claim 2 under 35 USC 102 have been fully considered but are not persuasive. Referring to the MPEP 2143.03, “In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”
Applicant argues that: Thus, Jiang does not remedy the deficiencies in Bobylev. As such, Bobylev and Jiang in combination, do not provide every element of Claim 1. Accordingly, the cited references establish no prima facie case of obviousness of Claim 1 and its dependent claims, Claims 4-6. Applicant respectfully requests withdrawal of the obviousness rejection of Claims 4-6.
Applicant’s arguments with respect to the rejection of the dependent claims 4-6 under 35 USC 103 have been fully considered but are not persuasive, because the independent claim 1 is presently rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al. (Jones, Thomas A., et al. "Assimilation of satellite infrared radiances and Doppler radar observations during a cool season observing system simulation experiment." Monthly weather review 141.10 (2013): 3273-3299.) teaches using digital assimilation of radar and radiance data to forecast weather.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                  

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863